Citation Nr: 0010152	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968, 
including service in Vietnam from September 1966 to September 
1967.

This appeal arose from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky which, in pertinent part, denied service 
connection for post-traumatic stress disorder.

On January 28, 1999, the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's claim for service 
connection for post-traumatic stress disorder.  The veteran 
appealed the Board's 1999 decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  By order dated August 26, 1999, 
the Court vacated the Board's decision and remanded the 
matter to the Board for compliance with the instructions in 
the joint motion for remand.  Copies of the Court's order and 
the joint motion for remand are included in the veteran's 
claims file.

It is herein noted that, in the Board's January 1999 
decision, the issue of service connection for a low back 
disability was remanded to the RO for further development.  
The RO is requested to take the actions as set out in the 
instructions.


REMAND

In the aforementioned joint motion for remand it was 
indicated that the claim should be remanded to the RO as 
action to verify the veteran's claimed stressors had not been 
taken.

The veteran has related, including at the time of a January 
1997 VA post-traumatic stress disorder examination, that when 
he was sent to Vietnam he witnessed major combat situations 
but did not have to use a weapon.  He said that he saw body 
parts, blood running out of bodies, fire fights and sniper 
fire almost every night, and small children starving, dying 
and getting killed.  He was shot at by a sniper when he was 
running his truck route once at night.

The veteran, who testified at a Travel Board hearing in 
August 1998, stated that he was assigned to the 387th 
Transportation Company and served as a truck driver.   He 
specifically recalled two traumatic and stressful experiences 
in Vietnam.  On one occasion, he was talking to a young girl 
when some South Vietnamese soldiers, after riding by and 
laughing at him, returned and held him at bay with guns 
trained on him for about 30 minutes.  He thought he was going 
to die at the time and subsequently developed an intense 
dislike for the Vietnamese.  In a letter received from the 
veteran in December 1999 he indicated that this occurred in 
January 1967 and that he asked for a transfer the following 
week.

The veteran further testified that the next traumatic 
experience occurred approximately five months later when he 
drove over an old woman on a bicycle.  He said that he did 
not know whether or not he killed her, but that she did not 
get up.  He indicated that the two events began to haunt him 
after he left the service.  He related that the first episode 
happened within 1/2 mile from the base but no one saw him and 
he never reported the incident .  Regarding the second event, 
he indicated that he reported the incident to no one.  The 
veteran further testified that there was another incident 
with a Vietnamese soldier; the veteran indicated that he ran 
over the soldier.

Following the Board's January 1999 decision denying service 
connection for PTSD, the veteran submitted additional 
evidence, including service personnel records he claimed to 
have found in a box in his possession.  These records confirm 
the veteran's attachment to the 387th Trans. Co, and reveal 
that his January 1967 request to be transferred to the 1st 
Cav. Division was denied.   

A service associate, in a letter received in December 1999, 
indicated that he served with the veteran in Vietnam.  He 
stated that he remembered the fire fights around battalion 
headquarters every night and the choppers and trucks coming 
into the hospital with the dead and wounded.  The associate 
indicated that he was with the veteran in a truck in June 
1967 when the veteran hit a Vietnamese soldier who was riding 
a bicycle.  The veteran had asked the service associate not 
to mention the incident to anyone.


Pursuant to the Court order, the veteran's claim for service 
connection for post-traumatic stress disorder is being 
REMANDED to the originating agency to take the following 
action as quickly as practicable:

1.  The originating agency should make 
all reasonable efforts to obtain all 
service administrative records relating 
to the veteran's service assignments and 
duties in Vietnam not already obtained 
including, but not limited to, the 
history of the units to which he was 
assigned during the time of his 
assignment, morning reports, personnel 
records and sick call records.

2.  After obtaining any of the foregoing 
requested information, the originating 
agency should forward it with a copy of 
the veteran's service records to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197, in an attempt to verify any 
claimed stressor.  The unit histories for 
the twelve-month period beginning in 
September 1966 for the unit(s) to which 
the veteran was assigned while in Vietnam 
should be requested.  

3.  After completion of the above, the 
originating agency must make specific 
determinations, based upon the complete 
record, with respect to whether the 
veteran was engaged in combat with the 
enemy and whether any of his reported 
stressors occurred during such activity 
so that further corroboration is not 
required.  The originating agency must 
also determine if the veteran was 
otherwise exposed to a stressor or 
stressors in service, and if so, what was 
the scope and duration of the specific 
stressor or stressors.  If the 
originating agency determines that the 
record establishes the existence of a 
stressor or stressors or that certain 
stressors must be presumed, the 
originating agency must specify what 
stressor or stressors in service it has 
determined are established by the record, 
or must be presumed.  In reaching this 
determination, the originating agency 
should address any credibility questions 
raised by the record.

4.  If the originating agency should 
determine that the record establishes the 
existence or presumption of a stressor or 
stressors, then the originating agency 
should schedule the veteran for an 
examination by a board of two VA 
psychiatrists who are, if possible, 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders 
that are present.  The originating agency 
must furnish the examiners a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied by 
the in-service stressors.  It is 
imperative that the claims file, 
including the additional information 
obtained, be made available to the 
examiners for review in connection with 
the examination.  The examination report 
should reflect review of pertinent 
material in the claims file.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should comment upon the link 
between the current symptomatology and 
the inservice stressors found to be 
established by the originating agency.  
The rationale for the diagnostic 
conclusions should be fully set forth.  
All necessary tests and studies should be 
conducted.

5.  Upon completion of the above, the RO 
should adjudicate the veteran's claim for 
service connection for post-traumatic 
stress disorder.  If the benefit sought 
on appeal is not granted, both the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



